NELSON, Circuit Justice.
The vessel and cargo in this case were captured about the 1st of October, 1861, by the United States steamer South Carolina, while attempting to break the blockade off New Orleans. The proof is full on this point The vessel was taken into the service of the government, as also some arms found on board of her. The vessel and cargo were condemned in the court below. On appeal by the claimant the case was submitted, on briefs, at the last April term, but no copies of apostles were delivered to the court. I have taken the original papers on file and looked into them. There does not appear to have been any claim for the cargo. I agree that the vessel and cargo were rightfully condemned, and affirm the decree below.